

Exhibit 10.1
AUTODESK, INC.
2012 OUTSIDE DIRECTOR STOCK PLAN
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
(Settled in Shares)
1.Grant. The Company hereby grants to the participant (the “Participant”) named
in the Notice of Grant of Restricted Stock Units (the “Notice of Grant”) under
the 2012 Outside Director Stock Plan (as may be amended from time to time, the
“Plan”) the number of Restricted Stock Units indicated on the Notice of Grant,
subject to all of the terms and conditions in this agreement (together with the
Notice of Grant, the “Agreement”), the director deferral election form (the
“Director Deferral Election Form”), as applicable, and the Plan, which is
incorporated herein by reference. When shares of the Company’s Common Stock
(“Shares”) are issued to Participant in settlement of the Restricted Stock
Units, par value shall be deemed paid by Participant for each Restricted Stock
Unit by past services rendered by Participant. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to them in the
Plan.
2.    Company’s Obligation to Settle. Unless and until the Restricted Stock
Units shall have vested in the manner set forth in paragraphs 3 or 4 of this
Agreement or Section 13 of the Plan, Participant shall have no right to
settlement of any such Restricted Stock Units. Prior to actual settlement of any
vested Restricted Stock Units, such Restricted Stock Units shall represent an
unsecured obligation of the Company. Settlement of any vested Restricted Stock
Units will be made in whole Shares only.
3.    Vesting Schedule. Except as provided in paragraph 4 of this Agreement and
Section 13 of the Plan, and subject to paragraph 5 of this Agreement, the
Restricted Stock Units awarded by this Agreement shall vest in accordance with
the vesting provisions set forth in the Notice of Grant and in accord with
Section 10(a) of the Plan. Restricted Stock Units scheduled to vest on a certain
date or upon the occurrence of a certain condition shall vest in accordance with
the provisions of this Agreement subject to the Participant’s continued service
with the Company as an Outside Director.
4.    Administrator Discretion. Except to the extent doing so would result in
the imposition of additional taxes under Section 409A of the Code, the
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan. If so accelerated, the balance, or
such lesser portion of the balance as applicable, of the Restricted Stock Units
shall be considered as having vested as of the date specified by the
Administrator.
5.    Forfeiture upon Termination of Service as an Outside Director. Subject to
Section 7, the balance of the Restricted Stock Units that have not vested as of
the time of Participant’s termination as an Outside Director for any or no
reason shall be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company and Participant’s right to acquire any Shares
hereunder shall immediately terminate.
6.    Distribution after Vesting. Unless the Participant has elected otherwise
by timely executing a valid deferral election in a form acceptable to the
Company with respect to Restricted Stock Units granted hereunder, any Restricted
Stock Units that vest in accordance with the terms of this Agreement and the
Plan will be distributed to Participant (or in the event of Participant’s death,
to his or her estate) in whole Shares as soon as administratively practicable
after vesting, subject to the other provisions of this Agreement, but, subject
to Applicable Law, in no event later than the 15th day of the third month
following


1
    
    



--------------------------------------------------------------------------------




the end of (i) the Company’s fiscal year in which the Restricted Stock Units
vest or (ii) the calendar year in which the Restricted Stock Units vest,
whichever is later. Any Restricted Stock Units that vest in accordance with
paragraph 4 will be settled at the time(s) provided in paragraph 4, subject to
the other provisions of this Agreement.
7.    Disability or Death of Participant
(a)    If Participant ceases to be an Outside Director by reason of his or her
Disability during the term of this Award, all unvested Restricted Stock Units
shall vest in full as of the date of such cessation of service due to such
Disability.
(b)    In the event of the death of Participant during the term of this Award
and while an Outside Director, all unvested Restricted Stock Units shall vest in
full as of the date of death. Upon such death, any distribution or delivery to
be made to Participant under this Agreement shall be made to Participant’s
designated beneficiary, provided such beneficiary has been designated prior to
Participant’s death in a form acceptable to the Administrator or, if no such
beneficiary has been designated or survives Participant, the administrator or
executor of Participant’s estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
8.    Rights as Stockholder. Subject to Applicable Law, neither Participant nor
any person claiming under or through Participant shall have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares (which may be
in book entry form) shall have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to Participant.
After such issuance, recordation and delivery, Participant shall have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares, subject to Applicable
Law.
9.    Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at Autodesk, Inc., c/o Stock
Administrator, 111 McInnis Parkway, San Rafael, CA 94903, or at such other
address as the Company may hereafter designate in writing.
10.    Grant is Not Transferable. Except to the limited extent provided in
paragraph 7, this Award and the rights and privileges conferred hereby shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this Award and the rights and privileges conferred hereby
immediately shall become null and void.
11.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
12.    Additional Conditions to Issuance of Stock. The Company shall not be
required to issue any certificate or certificates for Shares (in book entry form
or otherwise) hereunder prior to fulfillment of all the following conditions:
(a) the admission of such Shares to listing on all stock exchanges on which such
class of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any Applicable Law or under the rulings or
regulations of the Securities and Exchange Commission or any


2
    
    



--------------------------------------------------------------------------------




other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any governmental agency, which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience.
If at any time the Company shall determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance shall not occur
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company. The Company shall make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
Participant’s sale of Shares may be subject to any market blackout period that
may be imposed by the Company and must comply with the Company’s insider trading
policies and any other applicable securities laws.
13.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.
14.    Administrator Authority. The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement. The Administrator shall, in
its absolute discretion, determine when such conditions have been fulfilled.
15.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
16.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
17.    Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
18.    The intent of the parties is that the payments and benefits under this
Agreement comply with Section 409A of the Code to the extent subject thereto,
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the Participant shall not be considered to have terminated service with the
Company and its affiliates for purposes of this Agreement until the Participant
would be considered to have incurred a “separation from service” within the
meaning of Section 409A of the Code. Any payments described in this Agreement
that are due within the “short-term deferral period” as


3
    
    



--------------------------------------------------------------------------------




defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
to the contrary in this Agreement, to the extent that any payment (including
Share delivery) is to be made upon a separation from service and such payment
would result in the imposition of any individual penalty tax and late interest
charges imposed under Section 409A of the Code, such payment shall instead be
made on the first business day after the date that is six (6) months following
such separation from service (or upon the Participant’s death, if earlier).
19.    Modifications to the Agreement. This Agreement, the Plan, the Notice of
Grant and, if any, the Director Deferral Election Form, constitute the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual issuance of Shares pursuant to this Award of Restricted Stock Units.
20.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation shall be conducted in the courts of Marin County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this Award of Restricted Stock Units is made and/or
to be performed.
22.    Acknowledgements. In accepting this Restricted Stock Unit Award,
Participant acknowledges that:
(a)    Any notice period mandated under Applicable Laws shall not be treated as
continuous service for the purpose of determining the vesting of the Restricted
Stock Unit Award; and Participant’s right to receive Shares in settlement of the
Restricted Stock Unit Award after termination of service, if any, will be
measured by the date of termination of Participant’s service and will not be
extended by any notice period mandated under Applicable Laws. Subject to the
foregoing and the provisions of the Plan, the Company, in its sole discretion,
shall determine whether Participant’s service has terminated and the effective
date of such termination.
(b)    The Plan is established voluntarily by the Company. It is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement.
(c)    The grant of this Restricted Stock Unit Award is a one-time benefit which
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units. All
decisions with respect to future Restricted Stock Unit grants, if any, will be
at the sole discretion of the Company.


4
    
    



--------------------------------------------------------------------------------




(d)    Participant’s participation in the Plan shall not create a right to
continued service with the Company (or any Subsidiary).
(e)    Participant is voluntarily participating in the Plan.
(f)    The future value of the underlying Shares is unknown and cannot be
predicted with certainty. If Participant obtains Shares upon settlement of the
Restricted Stock Unit Award, the value of those Shares may increase or decrease.
(g)    This Restricted Stock Unit Award has been granted to Participant in
Participant’s status as an Outside Director of the Company or its Subsidiaries.
(h)    Any claims resulting from this Restricted Stock Unit Award shall be
enforceable, if at all, against the Company.


5
    
    

